United States Court of Appeals
                     For the First Circuit


Nos. 20-1097
     20-1141

 JOSE PINEDA, JOSE MONTENEGRO, MARCO LOPEZ, and JOSE HERNANDEZ,
   on behalf of themselves and all others similarly situated,

                     Plaintiffs, Appellees,

                               v.

    SKINNER SERVICES, INC., d/b/a Skinner Demolition, THOMAS
    SKINNER, DAVID SKINNER, ELBER DINIZ, and SANDRO SANTOS,

                     Defendants, Appellants.


                          ERRATA SHEET

     The opinion of this Court, issued on December 30, 2021, is
amended as follows:

     On page 14, footnote 5, replace "assets is unavailable" with
"assets are unavailable."

    On page 17, line 23, add "and" between "part" and "denying."




                              - 1 -